Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Brian Bacchus appeals the district court’s order granting appellee’s summary judgment motion. We have reviewed the record and find no reversible error. Accordingly, we deny Bacchus’ motion for a subpoena and affirm for the reasons stated by the district court. Bacchus v. Southeastern Mech. Servs., Inc., No. 8:10-cv-01684-RWT, 2011 WL 3022397 (D.Md. July 21, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.